Citation Nr: 1225520	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-41 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the above claims.

In May 2012, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issues of service connection for a right knee disability and bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a back disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement submitted in May 2012, the Veteran stated that he wished to withdraw his claim of service connection for a back disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal for service connection for a back disability and this claim is dismissed.


ORDER

The appeal on the claim of service connection for a back disability is dismissed.


REMAND

The Board finds that an examination is necessary to determine whether service connection is warranted for the Veteran's right knee disability and bilateral hip disability.  The Veteran's post-service treatment records show that he began having private treatment for his right knee in 2006 along with his service-connected left knee disability.  The Veteran was diagnosed as having symptoms consistent with a meniscal injury on the left and possible patellofermoral on the right.  During a VA examination in July 2007, the Veteran complained of having hip pain for about one and a half years.  Following a physical examination and a review of the Veteran's medical history, the Veteran was diagnosed as having arthralgia of the right knee with meniscal calcification (chondrocalcinosis) and bilateral hip arthralgia.  The examiner found that the Veteran's right knee complaints were due to symptoms arising from calcification of the medical and lateral menisci and possibly some degree of chondromalacia within the knee.  The examiner then opined that it was at least as likely as not that these symptoms and chondrocalcinosis arose from gout and that it was not likely that the Veteran's symptoms and findings of the right knee were secondary to his service-connected left knee.  The examiner also opined that the Veteran's bilateral hip condition was less likely than not to be related to the Veteran's left knee, but rather was referred pain from the low back.  

Because the examiner did not explain the reasons for his conclusions and did not address whether the Veteran's claimed disabilities were aggravated by his service-connected left knee, it will be necessary to obtain another opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

In addition, in a letter dated May 2012, the Veteran's private chiropractor, Vince Coll, D.C., stated that the Veteran's hip disabilities were caused by the Veteran's favoring his right knee and discussed how this caused the impairment of other joints in the Veteran's body.  This will need to be considered in the report of the requested examination.  

Lastly, during the May 2012 hearing, the Veteran stated that he continued to receive treatment for his claimed conditions.  Updated records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his right knee and bilateral hip disabilities.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed right knee and bilateral hip disabilities since 2008.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  After completion of the above development, schedule the Veteran for a VA examination to address the etiology of any right knee and bilateral hip disabilities.  The claims file should be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and the May 2012 chiropractor's letter, as well as undertake any indicated studies.  Then, based on the record review and examination results, the examiner should indicate whether it is at least as likely as not that the Veteran's right knee and bilateral hip disabilities were caused or aggravated as a consequence of the Veteran's service-connected left knee disability, including any alteration in his gait produced by the left knee.  The examiner is also asked to provide an opinion as to whether the Veteran's service-connected left knee disability caused or aggravated a back disability, which in turn caused or aggravated any bilateral hip disability.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner's report should set forth all examination findings, and include a complete rationale for all opinions and conclusions reached, with specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

3.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


